Case 6:19-cr-00204-RBD-GJK Document1 Filed 09/12/19 Page 1 of 3 PagelD 1

BAe hue Le

UNITED STATES DISTRICT COURT 4. is og or oe
MIDDLE DISTRICT OF FLORIDA “7° Of Fist!
ORLANDO DIVISION '

Sl bbe
by pee eet

UNITED STATES OF AMERICA
v. CASE NO. 6:19-cr- 20U-O@L- SIGIN
18 U.S.C. § 152(1)
STEPHEN DOUGLAS PIZZUTI
INFORMATION
The United States Attorney charges:
COUNT ONE

From on about October 23, 2015 through and including April 11, 2016,

in the Middle District of Florida, the defendant,
STEPHEN DOUGLAS PIZZUTI

did knowingly and fraudulently conceal property belonging to the estate of the
debtor in Jn re: Stephen Douglas Pizzuti et al., Case No. 6:15-bk-9016-CCJ from
the trustee charged with control and custody of the debtor's property and, in
connection with a case under title 11, from the creditors and the United States
Trustee, such property consisting of a book of business acquired by the

defendant during his career as a securities broker.
Case 6:19-cr-00204-RBD-GJK Document1 Filed 09/12/19 Page 2 of 3 PagelID 2

All in violation of 18 U.S.C. § 152(1) and 18 U.S.C. § 2.
FORFEITURE

1. The allegations contained in Count One are incorporated by
reference for the purpose of alleging forfeiture pursuant to 18 U.S.C. §
981(a)(1)(C) and 28 U.S.C. § 2461(c).

2. Upon. conviction of a violation of 18 U.S.C. § 152, the defendant
shall forfeit to the United States, pursuant to 18 U.S.C. § 981(a)(1)(C) and 28
U.S.C. § 2461(c), any property, real or personal, which constitutes or is
derived from proceeds traceable to the offense.

3. The property to be forfeited includes, but is not limited to, the
following: $28,002.40 forfeiture money judgment, which represents the
proceeds of the offense.

4, If any of the property described above, as a result of any act or
omission of the defendant:

a. cannot be located upon the exercise of due diligence;

b. has been transferred or sold to, or deposited with, a third

party,

Cc. has been placed beyond the jurisdiction of the court;

d. has been substantially diminished in value; or

e. has been commingled with other property which cannot be
divided without difficulty,
Case 6:19-cr-00204-RBD-GJK Document1 Filed 09/12/19 Page 3 of 3 PagelD 3

the United States shall be entitled to forfeiture of substitute property pursuant

to 21 U.S.C. § 853(p), as incorporated by 28 U.S.C. § 2461(c).

MARIA CHAPA LOPEZ

1) fe fh orney
By:

 

Roger B. Handberg
Assistant United States Attorney
Chief, Orlando Division

Ama C. -

Sara C. Sweeney
Assistant United States Attorney
Deputy Chief, Orlando Division
